Order entered May 16, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01514-CV

                         IN THE INTEREST OF K.S.K., A CHILD

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. JD-12-01231

                                          ORDER
       We GRANT appellant’s May 12, 2016 unopposed third motion for an extension of time

to file a brief and extend the time to MAY 18, 2016. We caution appellant that no further

extension will be granted absent extenuating circumstances.


                                                     /s/      ELIZABETH LANG-MIERS
                                                              JUSTICE